DETAILED ACTION
A.	This action is in response to the following communications: Amendment filed: 10/13/2022. This action is made Final.
B.	Claims 1-31 remain pending.


Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by James S. Cox (US Pub. 2017/0213005), herein referred to as “Cox”.
  

As for claims 1 and 30-31, Cox teaches. A system and corresponding medium of 30 and method of 31 for generating a natural-language statement for a healthcare record, the system comprising one or more processors configured to cause the system to (par. 67 analysis of various patient information for generating personalized care plan utilizing natural language processing): 

display a graphical user interface comprising a canvas region and a menu region, wherein menu region comprises a first set of one or more interactive graphical user interface menu objects configured to receive user inputs corresponding to medical information (par. 67 user interface is used facilitate creation of clinical rules utilizing an object oriented engine user interface elements); and receive data representing a first user input comprising user interaction with one or more of the first set of menu objects, the first input indicating medical information for a patient; in accordance with the first user input: generate a natural-language statement based on the medical information indicated by the first user input; and update display of the canvas region to display the natural-language statement (par. 67 The graphical user interface permits the creation of such clinical rules without having to have expert medical knowledge. The clinical rules may be applied to a patient registry comprising electronic medical records, demographics information, lifestyle information, and the like, to classify patients into various cohorts based on their characteristics. These cohorts may be correlated to personalized care plans, actions or requirements to be part of personalized care plans, communication modes to utilize, and the like. Moreover, the clinical rules may be applied to patient information to determined care opportunities and what actions to be performed to improve the care provided to patients).

As for claim 2, Cox teaches. The system of claim 1, wherein generating the natural-language statement based on the medical information indicated by the first user input comprises inserting a text string associated with the indicated medical information into a predefined syntactical structure (par. 109 As shown in FIG. 4, a personalized patient care plan creation and monitoring (PCPCM) system 410 comprises information source interfaces 411, demographic and medical data analysis engine 412, lifestyle data analysis engine 413, personalized care plan creation/update engine 414, and personalized care plan monitor engine 415).

As for claim 3, Cox teaches. The system of claim 1, wherein the natural-language statement is generated based on the first input and based on one or more additional inputs indicating additional medical information for the patient (par. 109 patient medical data).

As for claim 4, Cox teaches. The system of claim 1, wherein one or more processors configured to cause the system to store data representing a healthcare record, the data comprising the generated natural-language statement (par. 110 use of natural language processing to generate text in the form of patient care plan and the like).

As for claim 5, Cox teaches. The system of claim 1, wherein: the menu region comprises a second set of one or more menu objects configured to receive user inputs corresponding to demographic information; the one or more processors are configured to cause the system to receive data representing a second user input comprising user interaction with one or more of the second plurality of menu objects, the second input indicating patient demographic information for the patient; and generating the natural language statement is performed in accordance with the second user input (par. 109 patient demographic data from at least a EMR can be used and feed into natural language processing module when generating a care plan).

As for claim 6, Cox teaches. The system of claim 1, wherein: the menu region comprises a third set of one or more menu objects configured to receive user inputs corresponding to complaint information; the one or more processors are configured to cause the system to receive data representing a third user input comprising user interaction with one or more of the third plurality of menu objects, the third input indicating complaint information for the patient; and wherein the first set of one or more menu objects are selected by the system for display in the interface based on the complaint information indicated by the third input (par. 113 example of patient response to the system and its actions through a questionnaire; wherein complaints among other remarks are a given).

As for claim 7, Cox teaches. The system of claim 6, wherein selecting the first set of one or more menu objects comprises selecting from among a plurality of predetermined sets of one or more menu objects, each of the plurality of sets of one or more menu objects corresponding to a different respective complaint (par. 113 example of patient response to the system and its actions through a questionnaire; wherein complaints among other remarks are a given).

As for claim 8, Cox teaches. The system of claim 6, wherein selecting the first set of one or more menu objects is performed on the basis of indication by a user of one or more of a specialty, a healthcare system, a payer, and a clinician (par. 55 communication input with health professionals).

As for claim 9, Cox teaches. The system of claim 1, wherein: the first set of one or more menu objects comprises a first subset of menu objects, wherein each of the menu objects of the first subset represents a respective potential symptom; and the first input comprises a selection of one or more of the menu objects of the first subset representing a symptom of the patient (par. 151 patient symptoms).

As for claim 10, Cox teaches. The system of claim 1, wherein: the first set of one or more menu objects comprises a second subset of menu objects, wherein each of the menu objects of the second subset represents a respective potential symptom onset characterization; and the first input comprises a selection of one or more of the menu objects of the second subset representing a symptom onset characterization of the patient (par. 151 patient medical code data, such as symptoms).

As for claim 11, Cox teaches. The system of claim 1, wherein: the first set of one or more menu objects comprises a third subset of menu objects, wherein each of the menu objects of the third subset represents a respective potential symptom timing information; and the first input comprises a selection of one or more of the menu objects of the third subset representing symptom timing information of the patient (par. 151 medical history).

As for claim 12, Cox teaches. The system of claim 1, wherein: the first set of one or more menu objects comprises a fourth subset of menu objects, wherein each of the menu objects of the fourth subset represents a respective potential symptom frequency; and the first input comprises a selection of one or more of the menu objects of the fourth subset representing a symptom frequency of the patient (par. 151 patient medical history).

As for claim 13, Cox teaches. The system of claim 1, wherein: the first set of one or more menu objects comprises a fifth subset of menu objects, wherein each of the menu objects of the fifth subset represents a respective potential symptom locations; and the first input comprises a selection of one or more of the menu objects of the fifth subset representing a symptom location of the patient (par. 151 patient demographics).

As for claim 14, Cox teaches. The system of claim 1, wherein: the first set of one or more menu objects comprises a sixth subset of menu objects, wherein each of the menu objects of the sixth subset represents a respective potential contextual information; and the first input comprises a selection of one or more of the menu objects of the sixth subset representing contextual information of the patient (par. 151 other contextual information found within EMR of patient).

As for claim 15, Cox teaches. The system of claim 1, wherein: the first set of one or more menu objects comprises a seventh subset of menu objects, wherein each of the menu objects of the seventh subset represents a respective potential symptom quality; and the first input comprises a selection of one or more of the menu objects of the seventh subset representing a symptom quality of the patient (par. 151 symptom along with other data pertaining to patient).

As for claim 16, Cox teaches. The system of claim 1, wherein: the first set of one or more menu objects comprises an eighth subset of menu objects, wherein each of the menu objects of the eighth subset represents a respective potential prior medical condition; and the first input comprises a selection of one or more of the menu objects of the eighth subset representing a prior medical condition of the patient (par. 151 medical history).

As for claim 17, Cox teaches. The system of claim 1, wherein: the first set of one or more menu objects comprises a ninth subset of menu objects, wherein each of the menu objects of the ninth subset represents a respective potential current medication; and the first input comprises a selection of one or more of the menu objects of the ninth subset representing a current medication of the patient (par. 151 patient treatment information).

As for claim 18, Cox teaches. The system of claim 1, wherein: the first set of one or more menu objects comprises a tenth subset of menu objects, wherein each of the menu objects of the tenth subset represents a respective potential medication to be prescribed; and the first input comprises a selection of one or more of the menu objects of the tenth subset representing a medication to be prescribed for the patient (par. 151 patient care plan information for treatment).

As for claim 19, Cox teaches. The system of claim 1, wherein: the first set of one or more menu objects comprises an eleventh subset of menu objects, wherein each of the menu objects of the eleventh subset represents a respective potential treatment to be prescribed; and the first input comprises a selection of one or more of the menu objects of the eleventh subset representing a treatment to be prescribed for the patient (par. 151 patient treatment information).

As for claim 20, Cox teaches. The system of claim 1, wherein: the first set of one or more menu objects comprises a first field configured to accept entry of character strings; the first input comprises entry of a first character string into the first field; and generating the natural-language statement based on the medical information indicated by the first user input comprises inserting the character string into a predetermined natural-language sentence structure (par. 117 generating textual information in form of care plan for patient to output through natural language processing from input from patient and other parties such as care provider).

As for claim 21, Cox teaches. The system of claim 1, wherein: the first set of one or more menu objects comprises a second field configured to accept entry of character strings; the first input comprises entry of a second character string into the second field; and generating the natural-language statement based on the medical information indicated by the first user input comprises inserting the character string into a predetermined natural-language paragraph structure as a complete sentence (par. 127 example of text output sent to patient that was developed from the natural language processing).

As for claim 22, Cox teaches. The system of claim 1, wherein the one or more processors are configured to cause the system to, in accordance with the first user input, dynamically update the menu region (par. 131 monitoring results and feedback gathered by the assessor system(s) 430, and provided back to the PCPCM system 410, the personalized care plan creation/update engine 414 may dynamically adjust or modify the personalized patient care plan 419 based on a determined level of adherence to the personalized patient care plan 419).

As for claim 23, Cox teaches. The system of claim 1, wherein the one or more processors are configured to cause the system to: detect a fourth user input comprising an instruction to manually modify the natural-language statement displayed in the canvas region; in response to detecting the fourth user input, update the displayed natural-language statement displayed in the canvas region (par. 131an alternative goal determination logic of the personalized care plan creation/update engine 414 is employed to determine an alternative goal that the patient is more likely to be able to accomplish. This determination may be made based on the patient's actual progress towards attaining the original goal, the importance and type of the goal to the overall personalized patient care plan, e.g., adjustments to medication may not be able to be made depending on the particular care plan, and a pre-determined inter-changeability of the goals. These determinations may be made in a similar manner as previously described above with regard to the original generation of the personalized patient care plan utilizing the resources 418 and the like, with the adherence feedback and monitoring data being used as additional lifestyle information for influencing the selection of patient actions and corresponding monitoring actions) .

As for claim 24, Cox teaches. The system of claim 1, wherein: displaying the natural-language statement in the canvas region comprises displaying the natural-language statement using a first format; and the one or more processors are configured to cause the system to display a review screen on which the natural-language statement is displayed using a second format (par. 181 subject matter experts used to verification).

As for claim 25, Cox teaches. The system of claim 1, wherein the one or more processors are configured to cause the system to capture and store metadata representing the first input (par. 208 metadata used to describe various attributes related to profile of patient among other area of the system).

As for claim 26, Cox teaches. The system of claim 1, wherein updating display of the canvas region to display the natural-language statement is performed automatically in response to detection of the first user input (par. 65 automated systems).

As for claim 27, Cox teaches. The system of claim 1, wherein the system is configured such that only one menu object of the first set of menu objects are able to be selected at once (par. 137 one example of manual inputting of data into the system).

As for claim 28, Cox teaches. The system of claim 1, wherein the system is configured such that multiple menu objects of the first set of menu objects are able to be selected at once (par. 137 and 147 examples of input into the system).

As for claim 29, Cox teaches. The system of claim 1, wherein the system is configured such that one or more of the menu objects is able to be toggled between two or more states selected from: positively indicated, negatively indicated, neither positively nor negatively indicated (par. 203 positive and negative instances recorded and displayed to users of the system in various ways within user interface, such as report).

(Note:) 	It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).

Response to Arguments
Applicant's arguments filed 10/13/2022 have been fully considered but they are not persuasive. 
After careful review of the current claims (given the broadest reasonable interpretation) and the remarks provided by the Applicant along with the cited reference(s) the Examiner respectfully disagrees with the Applicant for at least the reasons provided below:
A1.	Applicant argues that the prior art cannot input as non-structured NLP (natural language processing) and output to structured NLP, yet the claims do not state otherwise. Further Applicant argues the remaining limitations of claim 1.

R1. Examiner does not agree, as brought forth in the interview summary filed on 09/07/2022 Examiner identified multiple areas within the claim limitations that need clarification amendments to align with Applicants arguments to overcome the prior art. These statements are re-applied and submitted in this Final Rejection.
	Areas in the claim that are vague for broad interpretation are identified here to aid the Applicant. Examiner interpretation is emphasized in (parentheses). 

Claim 1: ...display a graphical user interface (any form of UI e.g. windows, panes, etc...) comprising a canvas region and a menu region (UI is narrowed to at least two regions which could be, e.g. pop-up box, windows, panels, frames, etc...), wherein menu region comprises a first set of one or more interactive graphical user interface menu objects (objects could be any interactive element displayed such as button, icon, scroll bar, etc...) configured to receive user inputs (user input can be clicking on button, typing text, interacting with a file upload, etc...) corresponding to medical information (user input has to be pertaining to medical information, e.g. interacting with button, scroll bar, uploading file, etc... related to medical information, e.g. user selects button that pertains to medical/clinical rule); and receive data (arbitrary data, which can be mere control bus information transmitted from user input) representing a first user input comprising user interaction with one or more of the first set of menu objects (GUI receives a user input from displayed menu), the first input indicating medical information for a patient (users input has to be related to arbitrary medical information/request); in accordance with the first user input (in response to user interaction/input process the following): generate a natural-language statement (NLS, herein) based on the medical information indicated by the first user input (a NLS is generated by system); and update display of the canvas region to display the natural-language statement (NLS is output at an arbitrary location within the GUI). 

As can be seen with interpretation the claim does not omit the possibility to a user input of NLS within the GUI to output another NLS statement as taught by Cox in one example.

Note the following emphasized citations:
 [0147] As noted above, in some illustrative embodiments, automated tools may be used either alone or with manual intervention to generate resources for the resources database 418, such as clinical rules, equations, and/or logic to be applied to patient information. These tools may be created by users utilizing a traditional graphical user interface (GUI), or they may use cognitive computing concepts to assist the user with creating or modifying rules. Cognitive computing techniques used to build rules might include natural language processing or speech-to-text algorithms and systems for taking natural language input, parsing the input, extracting key features from the natural language input, associating these key features with corresponding concepts and values, and generating a structured output that essentially converts the non-structured natural language input to structured information that may be used to generate results/responses. One example of a cognitive based mechanism that may be employed for performing such analysis, extracting features, and generating structured information is the IBM Watson™ cognitive system available from International Business Machines (IBM) Corporation of Armonk, N.Y. 

Here in paragraph 147 the automated tools used to generate various medical information (e.g. clinical rules, equations, and/or logic to be applied to patient information). As previously cited in Office action at paragraph 67 gave an overview of how the system can generate clinical rules based upon natural language processing (NLP, herein), a GUI is utilized to create these clinical rules, wherein users input can comprise not only NLP but best practices, and other knowledge of subject matter experts. Figure 9B illustrates an example GUI for defining a rule for identifying patients that are part of a cohort of patients. User's input comprises medical information about patient that the clinical rule is being made for. Paragraph 158 and 161 explains as follows:

 [0158] As shown in FIG. 8, the result generated from the triggering of rule 810 is to evaluate rule 820. Similarly, the result generated from triggering rule 820 is to evaluate rule 830. If all of the rules 810-830 are triggered, the final result 840 of rule 830 is performed. This final result 840 may comprise some recommendation for treatment, an addition of a personal care plan element to the patient's personal care plan, initiating a communication with the patient or medical personnel, assignment of the patient to a particular patient cohort, or other suitable operation based on the particular implementation... 

[0161] As shown in FIG. 9B, the GUI comprises a field for specifying a rule name, e.g., “Diabetes—HEDIS”, and a field for the short name of the rule which may be used to reference the rule in other rules, where HEDIS refers to the Healthcare Effectiveness Data and Information Set tool. The rule comprises an AND set of criteria, e.g., patients aged 18-75, an OR set of criteria, e.g., Two ICD/EM combinations or one ICD/EM combination and a DM Problem, and a AND NOT set of criteria (none shown in the depicted example). The rule hierarchy is shown in the top left portion of the GUI. Various rules may be generated using this GUI and hierarchical combinations of rules may be generated through references to the short names of other rules. The hierarchies may be depicted in the top left portion of the GUI during generation. In this GUI example shown in FIG. 9B, the user has selected the rule at the top of the tree. The tree shows the hierarchy of the entire rule, while the lists depicted on the right side of the screen show the details for the top level of the hierarchy. The user can edit the rules and move them around in the hierarchy using the tree or by manipulating items on the detailed view displayed on the right hand side of the screen. Users can use the tree or the detailed view to add/edit/delete rules from the rule hierarchy. Users can also drag/drop or cut/copy/paste individual rules or an entire rule hierarchy from another rule. 

Based upon the following citations the user inputs within a GUI and the input pertains to medical information. The system outputs by converting the non-structured natural language input to structured information that may be used to generate results/responses.
A2.	Applicant argues that Cox does not teach claim 2.
R2.	Examiner does not agree, as discussed in paragraph 109 and also shown in FIG. 4, a personalized patient care plan creation and monitoring (PCPCM) system 410 comprises information source interfaces 411, demographic and medical data analysis engine 412, lifestyle data analysis engine 413, personalized care plan creation/update engine 414, and personalized care plan monitor engine 415. Here it has become evident that Cox teaches generating the natural-language statement based on the medical information indicated by the first user input comprises inserting a text string associated with the indicated medical information into a predefined syntactical structure.

A3.	Applicant argues limitations from claim 20 and 21 are not taught by Cox: “entry of a first character string into the first field” and “inserting the character string into a predetermined natural-language sentence structure.”; “entry of a second character string into the second field” and “inserting the character string into a predetermined natural-language paragraph structure as a complete sentence.”
R3.	Examiner does not agree, as mentioned in paragraph 117 Cox is generating textual information in a form of a care plan for patient to output through natural language processing from input from patient and other parties such as care provider which as discussed above can be inputted as NLP. Cox teaches in paragraph 127 as an example of text output sent to patient that was developed from the natural language processing. Cox teaches that NLP forms sentence as known in the art of NLP to be readable information from database entrees.

A4.	Applicant argues that Cox can not teach menu objects is able to be toggled between two or more states selected from: positively indicated, negatively indicated, neither positively nor negatively indicated.
R4.	Examiner does not agree, as positive and negative indications are subjective to design choice without further limitation to detailed functionality. Thus Cox at least arrives at this limitation by discussing in paragraph 203 positive and negative instances recorded and displayed to users of the system in various ways within user interface, such as report.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image1.png
    213
    564
    media_image1.png
    Greyscale

/NICHOLAS AUGUSTINE/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        November 19, 2022